JUSTICE COTTER
concurs.
¶35 I join the Court’s Opinion today with reluctance. But for the language of Article XII, Section 3(3) of the Montana Constitution, I would be joining the Dissent. However, as the Court notes at ¶ 19, the citizens of Montana voted in 1988 to amend the Montana Constitution *96to relax the responsibility of the State towards the developmentally disabled. Whereas before the State was obligated to provide the assistance such persons required, now the State “may provide” such services for these persons, and “may set eligibility requirements” for their services (Article XII, Section 3(4)), as it deems appropriate. Under this new version of Article XII, Section 3(3) and the implementing statutes, the Department has the discretion to determine which services it will extend and how eligibility for those services will be determined.
¶36 The Dissent would conclude that § 53-20-132, MCA, is unconstitutional in that it denies individuals in T.W.’s position the ability to redress via access to the courts the State’s failure to timely provide them with community-based services. Dissent, ¶ 13. The problem is that neither the Constitution nor the implementing laws require the Department to extend community-based services, much less do so in a timely manner. Any reviewing court would be compelled to acknowledge as much. Given that under the present scheme, the Department has wide discretion when it comes to placement decisions, and the Legislature has been constitutionally granted the discretion to either extend or deny benefits in the first instance, a court of review would have little to analyze and even less to decide. Thus, while I would otherwise decry the denial of access to the courts, here the fact is that the courts, if authorized to act, would have nowhere to go.
¶37 This Court and the district courts are circumscribed by the present provisions of Article XII, Section 3(3) of our Constitution, whether we deem them well- or ill-advised. It is for this reason that I concur.
DISTRICT COURT JUDGE GUSTAFSON joins in the concurrence of JUSTICE COTTER.